ON RECONSIDERATION, PURSUANT TO REMAND
PER CURIAM.
The judgment of this court entered on February 6, 1979 in Christensson v. Metropolitan, 366 So.2d 1255 (Fla.3d DCA 1979), was reviewed by the Supreme Court of Florida upon petition for certiorari filed by appellants, whereupon the Supreme Court 377 So.2d 700, granted appellant’s petition and remanded the cause for reconsideration in light of decisions in Cheney v. Dade County and Commercial Carrier Corp. v. Indian River County, 371 So.2d 1010 (Fla.1979).
Now, therefore, on reconsideration of the appeal in light of Cheney and Commercial Carrier Corp. our mandate issued on February 22, 1979 and our judgment affirming the trial court is vacated, and the judgment of the trial court is hereby reversed on the authority of Cheney v. Dade County and Commercial Carrier Corp. v. Indian River County. The cause is remanded to the Circuit Court for further proceedings.
It is so ordered.